
	
		III
		110th CONGRESS
		2d Session
		S. RES. 455
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Durbin (for himself,
			 Mr. Biden, Mr.
			 Brownback, Mr. Feingold,
			 Mr. Coleman, Mr. Voinovich, Mr.
			 Menendez, Ms. Mikulski,
			 Mrs. Boxer, Mr.
			 Lieberman, Mr. Hagel,
			 Mr. Schumer, Mr. Allard, Mrs.
			 Feinstein, Ms. Snowe,
			 Mr. Obama, Mr.
			 Specter, Mr. Leahy,
			 Mr. Lautenberg, Mr. Chambliss, Mr.
			 Burr, Mr. Sununu,
			 Ms. Klobuchar, Mr. Whitehouse, Mr.
			 Isakson, Mr. Reed,
			 Mr. Sanders, Mr. Kohl, Mr.
			 Kerry, Mrs. Clinton,
			 Mr. Bayh, Mr.
			 Bingaman, Mr. Carper,
			 Mrs. Dole, Mr.
			 Brown, Mr. Smith,
			 Mr. Levin, Mr.
			 Grassley, Mr. Johnson,
			 Mr. Rockefeller, and
			 Mr. Bond) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			March 5, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Calling for peace in
		  Darfur.
	
	
		Whereas, during the past 4 years in Darfur, hundreds of
			 thousands of innocent victims have been murdered, tortured, and raped, with
			 more than 2,000,000 people driven from their homes;
		Whereas some but not all of the parties to the conflict in
			 Darfur participated in the first round of a United Nations-African Union peace
			 process launched in October 2007 in Sirte, Libya;
		Whereas the Comprehensive Peace Agreement (CPA) reached
			 between the Government of Sudan and the Sudanese People's Liberation Movement
			 (SPLM) in January 2005 has not been fully or evenly implemented;
		Whereas the Government of Sudan has continued to obstruct
			 the deployment of a joint United Nations-African Union peacekeeping force to
			 Darfur that would include non-African elements;
		Whereas elements of armed rebel movements in Darfur,
			 including the Justice and Equality Movement (JEM), have made violent threats
			 against the deploying peacekeeping force;
		Whereas 13 former world leaders and current activists,
			 including former president Jimmy Carter, former United Nations
			 Secretary-General Kofi Annan, Bangladeshi microfinance champion Muhammed Yunus,
			 and Archbishop Desmond Tutu, have called for the immediate deployment of the
			 peacekeeping force; and
		Whereas, while these and other issues remain pending, it
			 is the people of Darfur, including those living in refugee camps, who suffer
			 the continuing consequences: Now, therefore, be it
		
	
		That the Senate—
			(1)calls upon the
			 Government of Sudan and other signatories and non-signatories to the May 5,
			 2006, Darfur Peace Agreement to declare and respect an immediate cessation of
			 hostilities, cease distributing arms to internally displaced persons, and
			 enable humanitarian organizations to have full unfettered access to populations
			 in need;
			(2)calls upon the
			 Government of Sudan to facilitate the immediate and unfettered deployment of
			 the United Nations-African Union peacekeeping force, including any and all
			 non-African peacekeepers;
			(3)urges all invited
			 individuals and movements to attend the next round of peace negotiations and
			 not set preconditions for such participation;
			(4)calls upon the
			 diverse rebel movements to set aside their differences and work together in
			 order to better represent the people of Darfur and end their continued
			 suffering;
			(5)encourages the
			 participation in future talks of traditional Arab and African leaders from
			 Darfur, women’s groups, local nongovernmental organizations, and leaders from
			 internally displaced persons (IDP) camps;
			(6)condemns any
			 intimidation or threats against camp or civil society leaders to discourage
			 them from attending the peace talks, whether by the Government of Sudan or
			 rebel leaders;
			(7)condemns any
			 action by any party, government or rebel, that undermines or delays the peace
			 process in Darfur; and
			(8)calls upon all
			 parties to the Comprehensive Peace Agreement (CPA) to support and respect all
			 terms of the agreement.
			
